Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted May 27, 2021 is acknowledged.
Double Patent Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-21 of copending Application No. 16/075039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘039 claims a formulation for burn wound healing comprising the same compound, and excipients herein and method of using the formulation for treating a burn subject. As to the composition note, the intended use would not affect the nature of the product claimed. Further, blistering is common among burn subject. Thus, it would have been obvious to treat a burn subject with blistering, or treating a patients of blistering caused by burn.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14-21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cameron (WO 2016/015160 A1, IDS).
Cameron teach the cyclic urea compounds employed herein as Granzyme B inhibitors, pharmaceutical compositions, suitable for various route of a administrations (topical, oral, or injection), comprising the same and method of using the same for treating diseases, disorders and conditions treatable by inhibiting Granzyme B, particularly, cutaneous scleroderma, epidermolysis bullosa (blistering), radiation dermatitis, alopecia. Cosmetic composition comprising the Granyzme B inhibitor and cosmetic acceptable carrier are also provided, as are method for using the composition to treat, reduce, and/or inhibit the appearance of ageing in the skin. See, particularly, the abstract, page 1, lines 8-10, page 2, line 15 to page 5, line 17, page 34, lines 4-28. Compounds C1-C6 as recited in claims 2-3 are expressly disclosed at pages 25, 55-66. The pharmaceutical composition of the Granyzme B inhibitors may include one or more carrier acceptable for the mode of administration of the compositions: topical, epidermal, sub-epidermal, dermal, subdermal, transdermal, subcutaneous, systemic, injection, oral, etc. Suitable composition may be formulated by means known in the art and their mode of administration and dose determined by a person of skill in the art. Exemplified dosage forms include tablet, capsule, ointment, paste, gels, hydrogels, foams, creams, powders, lotion, oils, semi-solids, shampoo, spray, film, solution etc.  See, particularly, page 26, line 16 to page 27, line 16.  The topical/cosmetic composition comprising the Granyzme B inhibitor may including the well-. 
Claim rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (WO 2016/015160 A1, IDS) in view of Salin-Drouin (US 2008/0038220 A1) 
Cameron teach the cyclic urea compounds employed herein as Granzyme B inhibitors, pharmaceutical compositions, suitable for various route of a administrations (topical, oral, or injection), comprising the same and method of using the same for treating diseases, disorders and conditions treatable by inhibiting Granzyme B, particularly, cutaneous scleroderma, epidermolysis bullosa (blistering), radiation dermatitis, alopecia. Cosmetic composition comprising the Granyzme B inhibitor and cosmetic acceptable carrier are also provided, as are method for using the composition to treat, reduce, and/or inhibit the appearance of ageing in the skin. See, particularly, the abstract, page 1, lines 8-10, page 2, line 15 to page 5, line 17, page 34, lines 4-28. Compounds C1-C6 as recited in claims 2-3 are expressly disclosed at pages 25, 55-66. The pharmaceutical composition of the Granzyme B inhibitors may include one or more carrier acceptable for the mode of administration of the compositions: topical, epidermal, sub-epidermal, dermal, subdermal, transdermal, subcutaneous, systemic, injection, oral, etc. Suitable composition may be formulated by means known in the art and their mode of administration and dose determined by a person of skill in the art. Exemplified dosage forms include tablet, capsule, ointment, paste, gels, hydrogels, foams, creams, powders, lotion, oils, semi-solids, shampoo, spray, film, solution etc.  See, particularly, page 26, line 16 to page 27, line 16.  The topical/cosmetic composition comprising the Granzyme B inhibitor may including the well-known topical/cosmetic excipients, such as thickener, buffers, preservatives, surface active agents (surfactants), neutral or cationic lipids, lipid complex, liposome, and penetration enhancer, and other cosmetic ingredients known in the art. See, particularly, page 42, lines 1-32. The amounts of the Granzyme B inhibitor in topical composition may be in the range of 0.01 µg/mL to 10 mg/mL. See, particularly, page 45, lines 23-32. 
Cameron does not teach expressly a Granzyme B inhibitor composition comprising the particular penetration enhancer, propylene glycol, and/or the viscosity enhancer or gelling agent, a crosslinked polyacrylated polymer (e.g., an Carbopol, see, page 37, lines 24-31 of the specification herein), nor the particular pH and concentration of the Granyzme B inhibitor in the composition and to use the same in disclosed application, such as treatment of epidermolysis bullosa (blistering), and radiation dermatitis, and the cosmetics application.
However, Salin-Drouin teaches that Carbopol®, e.g. Carbopol®  980 or 940, 981 or 941, are well-known available gelling agents in the art and propylene glycol is an effective penetration enhancer in such a gel compositions. Salin-Drouin discloses a gel comprising Carbopol® as gelling agent and propylene glycol as the penetration enhancer.  See, particularly, paragraphs [0026] to [0027] and the claims. . The pH of the gels is in the range of 2-9, particularly, 3-7. See, particularly, paragraphs [0085] to [0086].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, for making a gel composition of the Granzyme B inhibitor, to use the known Carbopol® as the gelling agent and propylene glycol and the penetration enhancer and to use the same for the disclosed application, such as treatment of epidermolysis bullosa (blistering), radiation dermatitis and the cosmetics application. 
A person of ordinary skill in the art would have been motivated to use the known Carbopol as the gelling agent and propylene glycol and the penetration enhancer for making a gel composition of the Granzyme B inhibitor and use the same for the disclosed application, such as treatment of epidermolysis bullosa (blistering), radiation dermatitis and the cosmetics application because the Carbopol® is a well-known gelling agent in the art and propylene glycol In re Boesch and Slaney (CCPA) 204 USPQ 215.  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990. Furthermore, the employment of the well-known routes for the administration of the Granyzme B inhibitor would have been within the purview of ordinary skill in the art. As to the limitation “wherein the blistering and/or peeling of the skin is caused by an increase in extrocellular granzyme B concentration at the dermal/epidermal junction and the blistering and/or peeling of the skin is associated with or caused by environmental factors, friction, heat, dryness, excessive humidity, repetitive irritation, insect bites, gas exposure, chemicals, allergens, or drugs,” note, “caused by an increase in extrocellular granzyme B concentration at the dermal/epidermal junction” is merely the underline biochemical mechanism of the formation of blistering and/or peeling by the environmental factors, and is an inherent characteristics of blistering and peeling associated with environmental factors. Further, radiation would meet the limitation of “environmental factor. Further, the cosmetic use of the composition would have inherently prevented the blistering and/or peeling associated with the environmental factors. The recitation would not rend the claims any materially difference in claimed method.  
Response to the Arguments
Applicants’ amendments and remarks submitted May 27, 2021 have been fully considered, but found unpersuasive.
With respect to the rejection under 35 U.S.C. 102 (a)(1), applicants contend that most of condition disclosed by Cameron are those where granzyme B is released by immune cells toward target cells and together with the pore-forming protein, perforin, and Cameron particularly recognize a limited number of condition where elevated amounts of granzyme B in certain tissue and cells is associated with a disease condition which are autoimmune conditions, and are not what have recited in the claims. The arguments are not probative. Note, Cameron expressly teach the treatment of epidermolysis bullosa (blistering), radiation dermatitis, alopecia, and the cosmetics application. Thus, Comeron et al. expressly teach the treatment of blistering. Further, the treatment of  radiation dermatitis would inherently treat/prevent  of symptoms associated with the radiation dermatitis: blistering and peeling. Further, the cosmetic treatment would also inherently prevent any skin condition, such as peeling. Furthermore,  disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., treating/preventing blistering and peeling caused by environmental factors) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In instant case, the prior art as a whole have  fairly taught and/or suggested the application of the Granzyme B inhibitors for treating/protecting skin conditions, including cosmetic application. As discussed above, such application would read on the claimed method. The preventing blistering and/or peeling would be an inherent benefit of such practice. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627